UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4222


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALBERT EUGENE HARDY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00010-LHT-1)


Submitted:    November 6, 2009              Decided:   November 19, 2009


Before WILKINSON and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert Eugene Hardy, Jr., appeals from his 168-month

sentence, entered pursuant to his guilty plea to conspiracy to

possess with intent to distribute crack cocaine.                   On appeal, he

asserts   that   the    district     court    erred    in    failing   to    provide

individualized reasoning for the chosen sentence, as required by

United States v. Carter, 564 F.3d 325 (4th Cir. 2009).                            The

Government has raised Hardy’s appellate waiver contained in his

plea agreement.        Finding that Hardy has waived consideration of

the claim on appeal, we dismiss.

             A defendant may, in a valid plea agreement, waive the

right   to   appeal    under   18    U.S.C.    §   3742     (2006).    See    United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                     We review

the validity of an appellate waiver de novo and will uphold a

waiver of appellate rights if the waiver is valid and the issue

being appealed is covered by the waiver.                    See United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                    An appellate waiver

is   generally   considered     to    be     knowing   and     voluntary     if   the

district court specifically questioned the defendant concerning

the waiver provision during the Rule 11 colloquy and the record

indicates that the defendant understood the full significance of

the waiver and was not denied effective assistance of counsel.

See United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).



                                        2
            During      Hardy’s     Fed.    R.    Crim.    P.   11    hearing,     the

district court specifically questioned Hardy about the appellate

waiver and, after doing so, found that Hardy voluntarily and

intelligently entered his plea.                The record reveals nothing to

suggest that the district court’s finding was erroneous, and

Hardy    raises    no    claim     to    the     contrary.      Accordingly,       the

appellate waiver contained in Hardy’s plea agreement is valid

and enforceable.        Moreover, Hardy’s sole contention on appeal--

that the district court erred in failing to properly explain the

basis for his sentence--is foreclosed by his appellate waiver.

            Accordingly, we dismiss the appeal.                    We dispense with

oral    argument     because      the    facts    and   legal      contentions     are

adequately   presented      in     the     materials      before     the   court   and

argument would not aid the decisional process.

                                                                           DISMISSED




                                           3